      

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
ROANOKE DIVISION

UNITED STATES OF AMERICA
v. Criminal Action No. 7:19CR00018

Linda Vo

In the presence of James C. Turk, Jr., my counsel, who has fully explained the
charges contained in the information against me, and having received a copy of the
information from the United States Attorney before being called upon to plead, | hereby
plead guilty to said information and counts 1 and 2 thereof. | have been advised of the
maximum punishment which may be imposed by the court for this offense. My plea of
guilty is made knowingly and voluntarily and without threat of any kind or without promises

other than those disclosed here in open court.

\ undo WW

Signature of Defendant

3/2 c/ 20/9
Date 7 7”

KAZ

Witness

 
